              IN THE CIRCUIT COURT OF SEVIER COUNTY, TENNESSEE


          JENNIFER NOWLIN,                    )                                       ~ ® ~y
                                              )
           Plaintiff,                         )
                                              )
         V.                                   )              Case No.:         cv'560
                                              )                                ~
                                              )
         LOWE' S HOME CENTERS LLC,            )                                             ~'i~   Q
                                                                    ~                 V~ ---.•     N
          Defendant.
                                                                                      ^~`           0         -
                                                                                                         -•r!~.
                                         SUMMONS
                                                                        ;             ~.; ,:~::;   -z►   c__:~
                            SUMMONS IN A CIVIL ACTION
                                                                                  _ , ~_-          ••      --t
  To:            Lowe's Home Centers, LLC
                 c/o Corporation Service Company
                 29o8 Poston Avenue
                 Nashville, TN 37203-1312

  YOU ARE HERESY SUMMONED and required to serve upon plaintifPs attorney:

    Jonathan W. Doolan, Esq.
    800 S. Gay Street, Suite 2250
    Knoxville, TN 37929                            Telephone: (865) 851-1030

  an answer to the Complaint herewith served upon you within 3o days after service of
  this summons and First Amended Complaint upon you, exclusive of the day of service.
  You will file the original with the Court. If you fail to do so, judgment by default can be
  taken against you for the relief demanded in the First Amended Complaint.

    Issued and tested this _~ day of                c,(~ ~                  , 2020.


                                            Cle

                                            Deputy Cl rk


  (This summons is issued pursuant to Rule 4, Tennessee Rules of Civil Procedure.)




Case 2:20-cv-00193-TRM-CRW Document 1-1 Filed 09/14/20 Page 1 of 7 PageID #: 5
                                            NOTICE

  To the defendant(s):

     Tennessee law provides a ten thousand dollars ($io,000) personal property
  exemption from execution or seizure to satisfy a judgment. If a judgment should be
  entered against you in this action and you wish to claim property as exempt, you must
  file a written list, under oath, of the items you wish to claim as~ exempt with the clerk of
  the court. The list may be filed at any time and may be changed by you thereafter as
  necessary; however, unless it is fled before the judgment becomes fnal, it will not be
  effective as to any execution or garnishment issued prior to the,filing of the list. Certain
  items are automatically exempt by law and do not need to be listed; these include items
  of necessary wearing apparel for yourself and your family and trunks or other
  receptacles necessary to contain such apparel, family portraits, the family Bible, and
  school books. Should any of these items be seized, you would have the right to recover
  them. lf you do not understand your exemption right or how to exercise it, you may
  wish to seek the counsel of a lawyer.                               ~i


                                            RETURN

  I received this summons on the            day of                           , 20

  I hereby certify and return that on the            day of
  20      , I:

         [] served this summons and First Amended Complaint on'i defendant
                                                                                     in the
  following manner:



        [] failed to serve this summons within 3o days after its issuance because:




                                             Process Server




                                               2


Case 2:20-cv-00193-TRM-CRW Document 1-1 Filed 09/14/20 Page 2 of 7 PageID #: 6
               IN THE CIRCUIT COURT OF SEVIER COUNTY, TENNESSEE


          JENNIFER NOWLIN,

           Plaintiff,
                                                                        i
                                                                        ,
                                                                        I
          V.                                                      Case No.:            V    ,(~

                                                                                                    ,
          LOWE'S HOME CENTERS LLC,

           Defendant.                                                                       ~ <Ci
                                                                                                 r'
                                                                                            ----f ~-: ~
                                            COMPLAINT                                         ' =K~
                                                                           I
      Plaintiff, Jennifer Nowlin, for her Complaint against Defendant, Lowe's Home Centers,

  LLC (hereinafter sometimes "Defendant"), avers as follows:

                                           Nature of Action

      1. This is a civil action seeking monetary relief for injuries suffered and sustained by

  Plaintiff because of Defendant's interference with Plaintiff's right to take medical leave, in

  willful violation of the Family and Medical Leave Act of 1993 ("FMLA"), as amended, 29

  U.S.C. § 2601, et seq.

                                                 Parties

      2. Plaintiff, Jennifer Nowlin, is a resident of Florida.

      3. Defendant, Lowes Home Centers, LLC, is a North Carolina Corporation. Defendant
                                                                        I
  can be served with summons and a copy of this Complaint through its registered agent in
                                                                               i
  Tennessee, Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312.

      4. At all relevant times, Defendant was an "employer" within the meaning of the FMLA.
                                                                                   I
      5. At all relevant times, Plaintiff was entitled to benefits pursuant to the FMLA.

                                                 Facts




Case 2:20-cv-00193-TRM-CRW Document 1-1 Filed 09/14/20 Page 3 of 7 PageID #: 7
      6. Plaintiff began employment with Defendant in August 2015 as a customer service
                                                                         I
  associate, being continually promoted until her most recent position of Fulfillment Coordinator

  in March 2018.

      7.   Plaintiff was employed at the Defendant's facility located at 6i10 Winfield Dunn
                                                                         I
  Parkway, Sevierville, TN 37876, throughout the events giving rise to tliis lawsuit.

      8. Plaintiff worked 1250 hours in the year prior to and was employed with Defendant for

  the 12 months prior to the events giving rise to this lawsuit.

      9. Defendant employed 50 or more employees within a 75 mile radius of Plaintiff's

  worksite.

      10. On September 5, 2019, Plaintiff suffered an injury to her shoulder while working at

  Defendant's premises in Sevier County.

      11. Defendant provided treatment for Plaintiff pursuant to Tennessee Workers'

  Compensation statute, 50-6-201, et see.

      12. Defendant paid for Plaintiff to treat her shoulder injury with Dr; Cordas at Smoky

  Mountain Orthopedics in Sevierville, TN.

      13. Dr. Cordas put several work restrictions on Plaintiff, including a note taking Plaintiff

  out of work from October 29, 2018 until November 6, 2018.

      14. Dr. Cordas also ordered an MRI to properly diagnose Plaintiff's serious medical

  condition.                                                                I

      15. Shortly thereafter, Defendant, rather than paying for the diagnostic testing, denied

  Plaintiff's workers compensation claim.                                       I

      16. Plaintiff made repeated attempts to return to work within the ph~sical restrictions of her

  injury during the course of her treatment with Dr Cordas.




Case 2:20-cv-00193-TRM-CRW Document 1-1 Filed 09/14/20 Page 4 of 7 PageID #: 8
      17. Despite her best efforts, Plaintiff continued to miss work intermittently to treat with Dr.

  Cordas and to attend to her injured shoulder.

      18. Defendant was aware of PlaintifPs medical condition throughout her treatment.

      19. Then, on January 7, 2019 Defendant abruptly terminated Plaintiff for "Violation of

  Company Policy — Attendance". The attendance "violations" were for ~the Plaintiff to care for

  her injured shoulder.

      20. Defenda.nt was well aware of Plaintiff's medical condition and her need to have time to
                                                                      ,
  care for said condition, and, rather than interacting with Plaintiff to determine whether her leave

  should be protected under the FMLA, and following the applicable law;~ Defendant chose to
                                                                            i
  terminate Ms. Nowlin thus interfering with and disrupting Plaintiffls right to take leave under the

  FMLA.

                                                Count I
                          Defendant's Unlawful Interference with FMLA Rights

      21. Plaintiff incorporates by reference the allegations contained in Paragraphs 1-20 as if set

  forth fully herein.

      22. As of October 2018, Plaintiff had been employed by Defendant, for at least twelve

  months and had worked at least 1,250 hours during the previous twelve-month period.
                                                                        i
     23. By firing Plaintiff on January 2019, Defendant interfered with Plaintiff's ability to

  exercise her rights under the FMLA, which she would have done by returning to work within the
                                                                       I
  time prescribed by the FMLA.

      24. By firing Plaintiff, Defendant failed to restore Plaintiff to an equivalent position.

      25. Defendant willfully interfered with and violated Plaintiff's rights under the FMLA, and,

  therefore, she timely files the claims embraced by this Count I.

      26. As a direct and proximate result of Defendant's interference with Plaintiff's FMLA




Case 2:20-cv-00193-TRM-CRW Document 1-1 Filed 09/14/20 Page 5 of 7 PageID #: 9
   rights, Plaintiff has suffered lost wages and benefits, for which Defendant is liable.

       27. As a direct and proximate result of Defendant's interference with PlaintifPs FMLA

   rights, Plaintiff has suffered emotional distress as well as other forms of compensatory damages,

   making her entitled to liquidated damages under the FMLA.

       28. Plaintiff is entitled to reasonable attorney's fees and costs stemming from this violation

   of FMLA.

                                            Prayer for Relief
         WHEREFORE, Plaintiff, Jennifer Nowlin, respectfully prays for relief as follows:

         1. That process issue and Defendant be required to answer this Complaint within the

    time prescribed by the Tennessee Rules of Civil Procedure.

         2. That Plaintiff be awarded damages in the amount of wages, salary, employment

    benefits and other compensation, including, but not limited to back pay and front pay (or

    reinstatement), plus an equal amount of liquidated damages and/or prejudgment interest, for

    Defendant's intentional indifference and/interference of Plaintiff's federally-protected rights,

    all in an amount not to exceed a total award of $200,000.

        3. That Plaintiff be awarded reasonable attorneys' fees and costs in an amount to be

    determined by the Court;

        4. That Plaintiff be aNvarded such other legal and equitable relief to which she may be

    entitled; and




                                                       Respectfully submitted,



                                                                                            24397)




Case 2:20-cv-00193-TRM-CRW Document 1-1 Filed 09/14/20 Page 6 of 7 PageID #: 10
   800 S. Gay Street, Suite 2250
   Knoxville, TN 37929
   (865) 851-1030
   jonathan cr doolanlawoffice.com


                                     COST BOND

       I HEREBY ACKNOWI,EDGE myself as surety for all costs, taxes and damages in this
   cause in accordance with TCA §20-12-120.




Case 2:20-cv-00193-TRM-CRW Document 1-1 Filed 09/14/20 Page 7 of 7 PageID #: 11
